Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 26, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150515                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 150515
                                                                   COA: 323426
                                                                   Muskegon CC: 13-064018-FH
  DANIEL JENARO QUIJAS,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 6, 2014
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Muskegon Circuit Court for
  consideration of the defendant’s issue regarding the assessment of court costs. In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 26, 2016
           p0718
                                                                              Clerk